Van Kirk, P. J.
(dissenting). I dissent and vote for reversal of the award and dismissal of the claim on the ground that claimant’s injuries did not arise out of the employment. No danger to which she was exposed attached specially to the premises or was peculiar to the situation. Her injury was due to no risk to which the employment exposed her; she would have been exposed to like risk in any sleeping place on like occasion. She was doing nothing in the interest of her employer, but was engaged in a private service to herself, entirely a personal matter. (Matter of Daly v. Bates & Roberts, 224 N. Y. 126; Matter of Davidson v. Pansy Waist Co., 240 id. 584.) The discussion in Matter of Giliotti v. Hoffman Catering Co. (246 N. Y. 279) and the eases there reviewed support this view.